BURKE, J.
I dissent from the reversal of the judgment of convictions of the defendants for first degree murder and robbery.
The majority bases its reversal upon the admission into evidence of certain admissions and confessions obtained from the defendants without their having been advised of their constitutional rights to counsel and to remain silent, based upon this court's decision in People v. Dorado, ante, p. 338 [42 Cal.Rptr. 169, 398 P.2d 361]. As noted in my dissent in Dorado, concurred in by Mr. Justice Schauer, assuming that there was error in the admission of the confession the mandate of section 4% of article VI of the California Constitution requires this court to review “the entire cause, including the evidence” to determine whether “the error complained of has resulted in a miscarriage of justice” and whether there is a reasonable probability that a result more favorable to the defendant would have been reached had the error not been committed. (People v. Watson (1956) 46 Cal.2d 818, 836 [299 P.2d 243].)
A review of the evidence indicates that there were independent eyewitnesses to both the robbery and the shooting of the policeman and positive identification of the defendants. *734The defendants were eanght fleeing the scene of the crime with the stolen money and the weapons used in the perpetration of the crime in their possession. Furthermore, Schader, who did the shooting, took the stand at the trial and admitted his part in the planning of the robbery and the shooting, claiming that the gun went off accidentally. In the face of this evidence it is inconceivable that the jury would have reached a result more favorable to the defendants had the admissions and confessions under attack been omitted from the evidence.
Under the holding of Dorado, the improper admission of such statements and confessions, found to have been voluntarily given, is placed in the same category as the admission of an involuntary confession and the effect upon the jury is deemed prejudicial as a matter of law compelling reversal. I believe this holding in Dorado to have been error and that the prejudice which results from the use of an improperly received voluntary confession is not necessarily the same as that which the Supreme Court of the United States has held to result from the use of an involuntary confession.
“Involuntary confessions are excluded because they are untrustworthy, because it offends ‘the community’s sense of fair play and decency’ to convict a defendant by evidence extorted from him, and because exclusion serves to discourage the use of physical brutality and other undue pressures in questioning those suspected of crime. (People v. Berve, 51 Cal.2d 286, 290, 293 [332 P.2d 97] ; see Watts v. Indiana, 338 U.S. 49, 54 [69 S.Ct. 1347, 1357, 93 L.Ed. 1801]; Lyons v. Oklahoma, 322 U.S. 596, 605 [64 S.Ct. 1208, 88 L.Ed. 1481].) All these reasons for excluding involuntary confessions apply to involuntary admissions as well. (See Opper v. United States, 348 U.S. 84, 90-92 [75 S.Ct. 158, 99 L.Ed. 101]; Falknor, The Hearsay Rule and Its Exceptions, 2 U.C.L.A. L.Rev. 43, 68.)” People v. Atchley (1959) 53 Cal.2d 160, 170 [346 P.2d 764].)
For these reasons both this court and the Supreme Court of the United States, as pointed out in Dorado, have declared that the use of an involuntary confession results in a denial of due process and requires reversal “regardless of other evidence of guilt.” (See cases cited in People v. Dorado, supra, ante, at p. 356.) However, a voluntary confession does not suffer the disabilities of an involuntary one. A voluntary confession1 is normally trustworthy, it does not offend “the com*735munity’s sense of fair play and decency” because it has not been the product of coercion or force, and its exclusion does not serve to discourage improper police tactics.
Although the admission in evidence of a voluntary confession was held to compel reversal under the particular circumstances present in Escobedo v. Illinois, 378 U.S. 478 [84 S.Ct. 1758, 12 L.Ed.2d 977], and Dorado, it does not follow that voluntary confessions should be equated with involuntary confessions and admissions regardless of the circumstance of the particular case.
The exact wording of the California Constitution itself (art. I, § 13) is significant: “In criminal prosecutions, . . . [no] person shall be . . . compelled ... to be a witness against himself; ...” (Italics added.)
The compulsory is the antithesis of the voluntary; the voluntary negates compulsion. So, in the instant case, those admissions offered by Schader and Turner intending that they be exculpatory, but which must be interpreted as confessions, must be distinguished from statements made under compulsion. They, too, are condemned by the Escobedo and Dorado rules, but their admission into evidence should not result in automatic reversal notwithstanding that it constituted prejudicial error. As so well stated by Justice Sehauer in his concurring and dissenting opinion in People v. Hillery, Crim. No. 7320, ante, pp. 692, 712 [44 Cal.Rptr. 30, 401 P.2d 382] “Our Constitution (section 4%, clarifying and limiting section 4 of article VI, as made clear by the circumstances preceding and surrounding its adoption on October 10, 1911, in its then form applicable only to criminal case appeals) peremptorily forbids this court to reverse for mere error ‘as to any matter of pleading or . . . procedure,’ whether prejudicial or otherwise, ‘unless, after an examination of the entire cause, including the evidence, the court shall be of the opinion that the error complained of has resulted in a miscarriage of justice.’ ” Applied in the instant case an affirmance of the convictions of Schader and Turner is required. A reversal, as Justice Sehauer aptly expresses it, would itself work a miscarriage of justice.
Because of the essential differences between the two types of confessions, it was illogical to state categorically, as did *736this court in Dorado, that in every instance the use of an illegally admitted voluntary confession compels reversal, regardless of whether under the application of article VI, section 4%, it may be said that in a particular ease the admission of such confession in evidence did not result in a miscarriage of justice.
This court has found no such compulsion with respect to other evidence secured in violation of other provisions of the federal and state Constitutions. For example, this court has held that the admission of evidence obtained as a result of an illegal search in violation of constitutional guarantees, will not result in reversal unless on the entire record of the case the reviewing court concludes a miscarriage of justice has resulted. (People v. Cruz (1964) 61 Cal.2d 861, 867 [40 Cal.Rptr. 841, 395 P.2d 889]; People v. Parham (1963) 60 Cal.2d 378, 385, 386 [33 Cal.Rptr. 497, 384 P.2d 1001].) Also, the court did not find itself compelled to reverse a conviction in People v. Hillery, supra, ante, p. 692, a case in which it found the trial court committed error in receiving in evidence certain voluntary admissions which fell short of being a confession. (People v. Dorado, supra, ante, at p. 356.)
The latter eases reflect the proper application of article VI, section 4%, and of the supplemental rule of this court as to the test to be applied in determining whether such an error in the admission of evidence compels reversal, namely, whether after the mandatory review of the entire cause, including the evidence, the reviewing court is of the opinion that it is reasonably probable that a result more favorable to the defendant would have been reached if the subject evidence had not been erroneously admitted against him. (People v. Watson, supra (1956) 46 Cal.2d 818, 836.)
I would affirm the convictions of the defendants for first degree murder and robbery.
McComb, J., and Schauer, J.,* concurred.

“ Confessions . . . are called voluntary when made neither under the influence oí hope or fear, but are attributable to that love of truth *735which predominates in the breast of every man, not operated upon by other motives more powerful with him, and which, it is said, in the perfectly good man, cannot be countervailed.” (State v. Anderson (1935) 208 N.C. 771 [182 S.E. 643, 651].)


Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council.